Citation Nr: 1024948	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder, including 
histoplasmosis, bronchitis and chronic obstructive pulmonary 
disease (COPD), to include as a result of exposure to mustard 
gas.


REPRESENTATION

Appellant represented by:	Janet L. Malone, Attorney at Law


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from November 1956 to 
February 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim.  In June 2006, 
the appellant submitted a Notice of Disagreement with this 
decision and timely perfected his appeal in June 2007.  
Jurisdiction of the appellant's claim was subsequently 
transferred to Muskogee, Oklahoma.

This claim came before the Board in July 2008.  At that time, the 
claim was remanded for additional evidentiary development.  The 
Board is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the RO has complied with the orders set forth in the July 2008 
Board remand.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required on his part.


REMAND

The Board is cognizant of the fact that the appellant's case has 
been in adjudicative status since 2007, and it has already been 
remanded in the past.  Consequently, the Board wishes to assure 
the appellant that it would not be remanding this case again 
unless it was essential for a full and fair adjudication of his 
claim.  Specifically, the Board has determined that the 
appellant's claim must be remanded in order to afford him a VA 
respiratory disorders examination.

Initially, the Board notes that despite attempts by the RO and 
the appellant, additional evidence regarding the appellant's 
military service record was not located.  In a January 2005 
letter, the National Personnel Records Center (NPRC) informed the 
appellant that if his records were at NPRC on July 12, 1973 
(which they were); they would have been in an area that suffered 
the most damage in the fire on that date.  Specifically, it was 
noted that the fire destroyed the major portion of the records of 
Army military personnel for the period 1912 through 1959.  NPRC 
stated that the specific records requested were part of the 
appellant's service jacket that was destroyed in the fire, and no 
file reconstruction was possible.  In Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that the duty to assist is 
heightened when service medical records are presumed destroyed 
and includes an obligation to search alternative forms of medical 
records that support the appellant's case.  

Review of the appellant's claim file reveals various respiratory 
diagnoses, to include histoplasmosis, bronchitis and COPD.  See 
Private Treatment Records, generally.  While the Board is aware 
that the appellant was discharged from service in 1958, and his 
first documented treatment for respiratory difficulty was in 
1977, the lay evidence of record tends to corroborate the 
appellant's allegations.  In a May 2005 statement, the appellant 
claimed that during the time he was stationed in Germany, he was 
required to stay in areas that were infested with birds.  See 
Appellant's Statement, May 25, 2005.  In 1977, the appellant was 
hospitalized with respiratory problems.  At that time, he 
reported that upon his discharge from service, he was informed 
that he had a "lung fog" that was due to disease or infection 
carried by birds.  X-ray reports of the chest revealed healed 
pulmonary granulomatous disease with mild COPD.  See Private 
Treatment Record, T.H., March 21, 1977.  

In September 1977, the appellant was again hospitalized.  At that 
time, he was spitting up blood and had developed pneumonia in his 
right lung.  See Private Treatment Record, T.H., X-ray Report, 
September 27, 1977.  It was also noted that the appellant smoked 
almost a pack per day of cigarettes.  The appellant underwent a 
bronchoscopy during his hospitalization, which indicated 
histoplasmosis.  As defined by the Mayo Clinic, histoplasmosis is 
"an infection transmitted by airborne spores that you breathe in 
when you work in or around soil that contains a fungus called 
Histoplasma capsulatum."  It generally affects the lungs, but 
may spread to other organs or tissues outside the lungs.  It was 
also noted that people who have contact with bird or bat 
droppings are especially at risk of histoplasmosis.  The fact 
that the appellant was diagnosed with histoplasmosis after 
service tends to corroborate his prior allegations.

The Court held that VA must provide a veteran with a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim. 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006). See also 38 C.F.R. § 3.159(c) (2009). 

It is clear that the facts associated with the appellant's claim 
mirror those set forth in McLendon.  The Board may consider only 
independent medical evidence to support its findings.  As 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin at 175.  For the 
reasons described above, and affording the appellant the full 
benefit of the doubt, the claim must be remanded for a VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to contact the 
appellant to obtain any outstanding 
medical evidence for treatment of his 
previously diagnosed respiratory 
disorders, from 1995 to the present.  Any 
response received must be associated with 
the appellant's claims file.


2.  Thereafter, the RO is requested to 
schedule the appellant for a VA 
respiratory disorders examination with an 
appropriate expert.  The VA examiner 
should thoroughly review the appellant's 
claims file and a copy of this REMAND in 
conjunction with the examination.  It 
should be noted in the examination report 
that this has been accomplished.  

The VA examiner is requested to diagnose 
any respiratory disabilities.  Thereafter, 
the VA examiner is requested to determine 
the likely nature and etiology of each 
diagnosed respiratory disability.  
Specifically, the VA examiner should state 
whether it is at least as likely as not 
that the appellant suffers from any 
diagnosed respiratory disability as a 
result of his time in active duty service.  

The VA examiner is requested to 
specifically address the appellant's 
allegations that he was diagnosed with a 
"lung cloud" prior to his discharge from 
service in 1958, based on his exposure to 
bird droppings and his subsequent 
diagnosis of histoplasmosis.  The VA 
examiner should also address the fact that 
the appellant is a smoker, as detailed in 
the treatment records associated with the 
claims file.

It would be helpful if the VA examiner 
would use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  Thereafter, the RO must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall, supra.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a Supplemental 
Statement of the Case should be provided to 
the appellant and his representative.  
After they have had an adequate opportunity 
to respond, this issue should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2009).

